Title: C. W. F. Dumas to John Adams, 21 January 1785
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur
          Lahaie 21e. Janv. 1785
        
        L’honorée vôtre du 22 Dec. m’étant bien parvenue, dans le temps justement où ces Messieurs de l’Amirauté ont quitté La Haie pour une vacance de 3 semaines, je n’ai pas laissé d’aller parler à l’un & à l’autre, & d’en obtenir qu’ils me donneroient à leur retour ici les éclaircissements requis, & notam̃ent copie des Traités de la Republique avec les Barbaresques. Dans cette attente, où je suis encore, j’ai cru ne devoir plus différer de répondre provisionnellement à V. E., & de vous dire, que si l’on ne me fait rien remettre cette semaine, je retournerai la prochaine à la charge.
        Ce qui peut avoir un peu distrait Mr. Bisdom, qui est celui des deux sur la bonne volonté duquel je compte le plus, c’est qu’il vient d’être nom̃é pour remplir l’importante Charge de Grand-Trésorier des Et. Genx., vacante par la demission qu’en a demandée, & obtenue facilement Mr. Gilles.
        
        
        
        Nous som̃es toujours ici dans l’incertitude de paix ou guerre. Il paroît, si ce n’est pas une comédie, que l’on voudroit faire acheter à la Rep. la renonciation à l’ouverture de l’Escaut, par d’autres sacrifices regardés ici com̃e également funestes & flétrissants.
        Mr. Van Berckel m’apprend de Philadelphie, 13 Nov., qu’il n’y avoit à cette date que les Députés de quatre Etats à Trenton, & qu’il attendoit, pour s’y rendre, qu’il y eût le nombre requis pour une Assemblée du Congrès. On venoit de recevoir à Philadelphie la nouvelle, que les Com̃issaires du Congrès avoient conclu avec les six nations Iroquoises un Traité, dont on ignoroit encore les articles: mais on savoit en gros, qu’il étoit fort avantageux pour l’Amérique.
        Un Mr. Wilson ayant passé ici le mois dernier, me pria, quand j’écrirois à V. E., de vous marquer, que si vous voulez l’honorer d’une Lettre, son addresse est, to Mr. Philip Wilson, at Mr. Robert Holmes’s Mercht. No. 37, St. Martins le Grand in London.
        Agréez, Monsieur, les respects de ma famille pour Vous & pour la chere votre avec ceux de, Votre Excellence le très-humble & trèsobéissant serviteur,
        
          C.w.f. Dumas
        
       
        TRANSLATION
        
          Sir
          The Hague, 21 January 1785
        
        Your esteemed letter of 22 December having indeed reached me just as the gentlemen of the admiralty left The Hague for a holiday of three weeks, I did not leave off talking to either and arranging for them to give me the requisite clarifications, notably a copy of the treaty between the republic and the Barbary States, on their return here. While I wait, as I still am, I thought that I ought not to delay any longer making a provisional response to your excellency to tell you that if they deliver up nothing to me this week, I will make a new attempt next week.
        What might be a bit of a distraction to Mr. Bisdom, who is the one of the two on whose goodwill I count more, is that he has just been named to fill the important post of grand treasurer of the States General, vacant because of the resignation of Mr. Gillis who had requested and readily obtained a release.
        We here are still in a state of uncertainty regarding peace or war. It appears, if this is not a comedy, that they want to make the republic pay for them to give up the opening of the Scheldt, among other sacrifices regarded here as equally disastrous and dishonorable.
        Mr. Van Berckel informs me from Philadelphia, 13 November, that at that date there were delegates from only four states at Trenton and that he was waiting, before going there, for the quorum required for Congress to convene. We just received news from Philadelphia that commissioners

from Congress concluded a treaty with the Six Nations of the Iroquois, the articles of which we are still ignorant of, but we know roughly that it was very advantageous for America.
        A Mr. Wilson who passed through here last month asked me, when I wrote to your excellency, to mention to you that if you would like to honor him with a letter, his address is: to Mr. Philip Wilson, at Mr. Robert Holmes’s, Mercht. No. 37, St. Martins le Grand in London.
        Please accept, sir, the respects of my family for you and for your dear one, along with those of your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
      